Exhibit 10.2

March 30, 2015

Mr. Michael MacMillan

NBC Attire, Inc.

770 Cochituate Road

Framingham, MA 01701

 

Re: Letter Agreement

Dear Mr. MacMillan:

You are currently on assignment (the “Assignment”) with TJX Europe as part of
your employment with NBC Attire, Inc. (“NBC Attire”) under your employment
agreement dated January 31, 2014 (the “Employment Agreement”). The TJX
Companies, Inc. (“TJX”) and NBC Attire expect that the Assignment will conclude,
and your relocation to TJX corporate headquarters will occur, in June 2015, at
all times consistent with your continued service and responsibilities as Senior
Executive Vice President, Group President. Effective upon the completion of the
Assignment and your relocation to TJX corporate headquarters (the “Transition
Date”), the Employment Agreement, consistent with its provisions and for the
balance of its term, will be assigned to and will become an obligation of TJX,
and from and after the Transition Date you will be employed by TJX, not by NBC
Attire, and your duties and responsibilities shall include those specified from
time to time by TJX; provided, for the avoidance of doubt, that neither the
transfer of your employment from NBC Attire to TJX nor any assignment by TJX of
duties and responsibilities in accordance with the Employment Agreement shall
constitute a termination of your employment under the Employment Agreement. You
will receive separate information regarding any adjustments to your benefits in
connection with these changes.

By signing below, you acknowledge and agree that the changes described above are
consistent with the Employment Agreement, which except as appropriate to reflect
the end of the Assignment shall remain in full force and effect.

 

        THE TJX COMPANIES, INC. By: /s/ Ernie Herrman Ernie Herrman

 

        NBC ATTIRE, INC. By: /s/ Scott Goldenberg Scott Goldenberg

Agreed and accepted:

 

/s/ Michael MacMillan Michael MacMillan

 

1